Exhibit Consent of Independent Registered Public Accounting Firm Greater Atlantic Financial Corporation Reston, Virginia We hereby consent to theincorporation by reference inthis Registration Statement on Form S-4 of our report dated December 17, 2007, relating to the consolidated financial statements of Greater Atlantic Financial Corporation appearing in the Company’s Annual Report on Form 10-K for the year ended September 30, 2007. We also consent to the reference to us under the caption “Experts” in the Registration Statement. /s/ BDO Seidman, LLP BDO Seidman, LLP Richmond,
